                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 XZAVIOR GOODWIN,

                             Plaintiff,
                                                                         ORDER
        v.
                                                                      17-cv-844-jdp
 TREVOR ZERBE,

                             Defendant.


       Plaintiff Xzavior Goodwin alleges that defendant Correctional Officer Trevor Zerbe

failed to get him prompt medical attention after he fell while trying to climb his bunk. Zerbe

has filed a motion for summary judgment, Dkt. 30, to which Goodwin has not yet responded.

I granted Goodwin an extension of time after he said that his legal materials were confiscated

from his jailhouse lawyer, Oscar McMillian. See Dkt. 43. Goodwin, through McMillian, asked

for an evidentiary hearing, stating that his right of access to the courts was disrupted by the

confiscation and the prison policy forcing Goodwin and McMillian to share items by mailing

them to each other even though they reside on the same unit. Dkt. 36. I denied the request for

an evidentiary hearing, stating that Goodwin hadn’t shown that the mailing policy violated his

right of access to the courts, and that the state had provided Goodwin with new copies of the

materials confiscated from McMillian Dkt. 43. I set a new summary judgment opposition

deadline for Goodwin and told him that he should contact the clerk of court if he needed any

of the documents on the court docket. Id.

       Instead of filing a summary judgment response, Goodwin has filed a motion for

reconsideration of my order denying him relief regarding his access-to-the-courts allegations.

Dkt. 44. But Goodwin did not really file the motion. The document states that it is from
Goodwin, with a signature purporting to be from Goodwin. But the signatures on that motion

and on Goodwin’s reply brief, Dkt. 49, are clearly McMillian’s. Here are the signatures on the

motion for reconsideration and the reply brief:




       This isn’t the same handwriting as seen on materials filed directly by Goodwin: the

following two signatures are from Goodwin’s complaint, Dkt. 1, and his objection to a

declaration filed by Zerbe, Dkt. 39.




       This is McMillian’s signature on his own declaration provided in support of the

reconsideration motion, Dkt. 50:




       From the section symbol and initials on Goodwin’s latest filings, it appears that perhaps

McMillian intended to sign those documents on behalf of Goodwin. But given McMillian’s

long history of working as a jailhouse lawyer, he surely knows that he cannot sign documents



                                               2
on a plaintiff’s behalf. Because the motion for reconsideration and reply brief were not properly

filed with Goodwin’s signature, I will strike them from the record. In any event, even if the

documents had been properly filed, I would deny the motion for reconsideration because once

again, McMillian approaches the issue as being his own right to serve as a jailhouse lawyer,

rather than Goodwin’s right of access to the courts. That type of claim belongs in a lawsuit

brought by McMillian, not this one. The only relevant question is whether Goodwin is unable

to litigate his claims, and Goodwin has not presented evidence showing that to be the case.

       Goodwin’s task at this point is to respond to Zerbe’s motion for summary judgment.

This is a relatively simple case about whether Zerbe failed to get Goodwin prompt medical

attention after Goodwin was injured, and now Goodwin needs to explain how he knows that

Zerbe delayed in getting him help or refused to do so. Goodwin should submit a brief opposing

Zerbe’s motion for summary judgment, responses to Zerbe’s proposed findings of fact, and

evidence supporting Goodwin’s proposed facts. I will give him a final chance to submit these

materials, with no more extensions of time. If Goodwin fails to respond by the deadline set

below, I will consider Zerbe’s motion to be unopposed. I will not accept any filing from

Goodwin unless it bears Goodwin’s signature.

       I will direct the clerk of court to send Goodwin another copy of Zerbe’s summary

judgment materials and the court’s preliminary pretrial conference order, which includes

instructions on how to file summary judgment materials.




                                               3
                                  ORDER

IT IS ORDERED that:

1. Plaintiff Xzavior Goodwin’s motion for reconsideration, Dkt. 44, and reply brief,
   Dkt. 49, are STRUCK from the record.

2. Plaintiff may have until March 10, 2020, to submit his materials opposing
   defendant Trevor Zerbe’s motion for summary judgment. Defendant may have until
   March 17, 2020, to submit a reply.

3. The clerk of court is directed to send plaintiff a copy of the court’s preliminary
   pretrial conference order and attachments, Dkt. 18, and defendant’s summary
   judgment materials, Dkt. 30–34.

Entered February 24, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
